Determination of respondent Police Commissioner, dated July 22, 2008, finding petitioner guilty of sexual harassment and other misconduct and imposing a penalty of one year of dismissal, probation and suspension from duty without pay for 60 days, unanimously confirmed, the peti*557tion denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alice Schlesinger, J.], entered May 26, 2009) dismissed, without costs.
Substantial evidence of record supports the findings of the hearing officer. There is no basis to disturb the hearing officer’s rejection of petitioner’s explanations for his actions, or the hearing officer’s credibility determinations (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
We have considered the petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Catterson, Renwick and DeGrasse, JJ.